Exhibit 10.16

AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

This Amendment No. 1 (this “Amendment”), dated as of October 20, 2011, is made
by and between Accellent Inc. (the “Company”) and Dean Schauer (the
“Executive”).

WHEREAS, the Company and the Executive (collectively, the “Parties”) are parties
to an employment agreement dated effective as of July 16, 2009 (the “Employment
Agreement”); and

WHEREAS, the Parties desire to amend the Employment Agreement in order to
correct errors in the Employment Agreement regarding the amount and timing of
severance payments and eligibility for coverage under Company group health
plans, and to ensure compliance with Section 409A of the Internal Revenue Code
of 1986, as amended.

NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained, the Parties hereby agree as follows:

Capitalized terms not defined herein shall have the meaning set forth in the
Employment Agreement.

1. Amendment to Section 7(c)(iii). Section 7(c)(iii) shall be replaced in its
entirety with the following:

“(iii) If Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability) or if Executive resigns for Good
Reason, Executive shall be entitled to receive:

(A) the Accrued Rights plus payment of the Pro-Rata Bonus; and

(B) subject to Executive’s continued compliance with the provisions of
Section 8, payment in equal installments over twelve months of an amount equal
to the sum of (x) Executive’s then Base Salary and (y) Executive’s Annual Bonus,
if any, earned or payable in respect of the fiscal year of the Company prior to
the fiscal year in which the Executive’s employment is terminated; provided,
however, that if there occurs a Change in Control, and the Executive’s
employment terminates pursuant to this Section 7(c) within 24 months following
such Change in Control, the amount to which Executive shall be entitled
hereunder shall be paid in one lump sum; and

(C) Executive and his spouse and eligible dependents (to the extent covered
immediately prior to such termination) shall continue to be eligible to
participate in all of the Company’s group health plans to the extent that
Executive elects COBRA health care continuation coverage under Section 4980B of
the Code, or any replacement or successor provision of United States tax law,
and the Company shall pay Executive’s costs for such coverage, during the
Severance Period, or, if earlier, until such time as the Executive becomes
employed by another employer (whether or not he is offered coverage under the
benefit plans of the new employer). The COBRA health care continuation coverage
period shall run concurrently with the Severance Period.

 

1



--------------------------------------------------------------------------------

Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive’s
resignation for Good Reason, except as set forth in this Section 7(c)(iii),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement other than for rights to indemnification and directors and
officers liability insurance as provided herein; provided, however, that the
treatment of any equity rights held by Executive immediately prior to any such
termination shall be subject to the applicable terms of the Management Equity
Documents.”

2. Amendment to Section 7(d)(ii). Section 7(d)(ii) is hereby amended by adding a
new sentence to the end of such section:

“Notwithstanding the provisions of this Section 7(d)(ii), any amounts payable
under this Section 7 that are subject to the execution of a release of claims by
the Executive shall not be paid until the sixtieth (60th) calendar day after the
date of termination of Executive’s employment, and then only if the Executive
has in fact executed and not revoked such release of claims, provided that if
the 60 calendar day period (and any permitted revocation period thereafter, if
applicable) as described in the foregoing begins in one calendar year and ends
in a second calendar year, then any payments under this Section 7 shall be
delayed until the second of such two calendar years (regardless of whether
Executive delivers the release in the first calendar year or in the second
calendar year).”

3. Ratification. All other provisions of the Employment Agreement remain
unchanged and are hereby ratified by the Company and the Executive.

4. Counterparts. This Amendment may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the day and
year first set forth above.

 

Accellent Inc. By:  

 

Name:   Donald J. Spence Title:  

President and

Chief Executive Officer

Executive By:  

 

  Dean Schauer

 

2